Case 4:19-cv-03425-JST Document 63-5 Filed 10/24/19 Page 1 of 4




           EXHIBIT D
method_exchangeImplementations - Objective-C Runtime | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-5 Filed 10/24/19 Page 2 of 4
                               Discover       Design       Develop        Distribute      Support       Account

     Documentation




          Function

          method_exchangeImplementations
          Exchanges the implementations of two methods.                                                           SDKs

                                                                                                                  iOS 2.0+

                                                                                                                  macOS 10.5+

          Declaration                                                                                             Mac Catalyst
                                                                                                                  13.0+

             void method_exchangeImplementations(Method m1, Method                                                tvOS 9.0+
             m2);
                                                                                                                  watchOS 2.0+


                                                                                                                  Framework
          Discussion                                                                                              Objective-C
                                                                                                                  Runtime
          This is an atomic version of the following:
                                                                                                                  On This Page
             IMP imp1 = method_getImplementation(m1);                                                             Declaration 
             IMP imp2 = method_getImplementation(m2);                                                             Discussion 
             method_setImplementation(m1, imp2);                                                                  See Also 

             method_setImplementation(m2, imp1);




          See Also



          Working with
          Methods


https://developer.apple.com/documentation/objectivec/1418769-method_exchangeimplementations?language=occ[10/22/2019 6:56:13 PM]
method_exchangeImplementations - Objective-C Runtime | Apple Developer Documentation
                           Case 4:19-cv-03425-JST Document 63-5 Filed 10/24/19 Page 3 of 4
           method_invoke
                   Calls the implementation of a specified method.


           method_invoke_stret
                   Calls the implementation of a specified method that returns a
                   data-structure.


           method_getName
                   Returns the name of a method.


           method_getImplementation
                   Returns the implementation of a method.


           method_getTypeEncoding
                   Returns a string describing a method's parameter and return
                   types.


           method_copyReturnType
                   Returns a string describing a method's return type.


           method_copyArgumentType
                   Returns a string describing a single parameter type of a
                   method.


           method_getReturnType
                   Returns by reference a string describing a method's return
                   type.


           method_getNumberOfArguments
                   Returns the number of arguments accepted by a method.


           method_getArgumentType
                   Returns by reference a string describing a single parameter
                   type of a method.


           method_getDescription
                   Returns a method description structure for a specified method.


https://developer.apple.com/documentation/objectivec/1418769-method_exchangeimplementations?language=occ[10/22/2019 6:56:13 PM]
method_exchangeImplementations - Objective-C Runtime | Apple Developer Documentation
                             Case 4:19-cv-03425-JST Document 63-5 Filed 10/24/19 Page 4 of 4
            method_setImplementation
                    Sets the implementation of a method.




                         Documentation


     Discover                       Design                       Develop                      Disribute               Support
     macOS                          Human Interface GuidelinesXcode                           Developer Program       Developer Forums
     iOS                            Resources                    Swift                        App Store               Bug Reporting
     watchOS                        Videos                       Swift Playgrounds            App Review              License Agreements
     tvOS                           Apple Design Awards          TesFlight                    Mac Software            Sysem Status
     Safari and Web                 Accessibility                Documentation                Apps for Business       Contact Us
     Games                          Internationalization         Videos                       Safari Extensions
                                                                                                                      Account
     Business                       Accessories                  Downloads                    Marketing Resources
                                                                                                                      Certifcates, IDs & Profles
     Education                                                                                Trademark Licensing
                                                                                                                      App Store Connect
     WWDC



     To receive the lates developer news, visit and subscribe to our News and Updates.

     Copyright © 2019 Apple Inc. All rights reserved.      Terms of Use    Privacy Policy   Report Bugs    Feedback

     简体中文          日本語         한국어




https://developer.apple.com/documentation/objectivec/1418769-method_exchangeimplementations?language=occ[10/22/2019 6:56:13 PM]
